Case 4:13-cr-00026-SMR-RAW Document 356 Filed 04/21/20 Page 1 of1

AQ 442 (Rev JU L)) Arrest Warrant

 

Received

UNITED STATES DISTRICT COURT — us Marshals Service

for the Southern District of lowa
8:19 am, Feb 13 2020

Southern District of lowa

United States of America

v. )

Brien Leroy Watson, Jr )
)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(namie of person to be arrested) — Brien Leroy Watson, Jr ;
who is accused of an offense or violation based on the following document filed with the court:

QO Indictment C1 Superseding Indictment [ Information © Superseding Information © Complaint

© Probation Violation Petition @ Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Supervised Release Violation

 
 
   
  

WARRANT ISSUED

FOHN 8. COURTER, Clerk

 

 

 

Date: 02/12/2020 By: ofsilden
DEPUTY CLERK
City and state: | Des Moines, lowa Stephanie M. Rose, U.S. District Judge
Printed name and title
Return
This warrant was received on (date) 13/0 , and the person was arrest (daey 4 | ai lax2d

  

at (city and state) “antovyille, LA

 

Date: L) (222d

en

Arresting officer 3 Signatwre=——~
Cory

Printed name and title

 

 
